 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 1 of 10 PageID #: 63


                            UNITED STATES DISTRICT COURT

                              DISTRICT OF SOUTH DAKOTA

                                    CENTRAL DIVISION



UNITED STATES OF AMERICA,                                    3:21-CR-30050-RAL

      Plaintiff,                                        MEMORANDUM OPINION
                                                            AND ORDER
vs.

ALLEN MICHAEL GARREAU,

      Defendant.




      What is the Due Process Protections Act (DPPA) 1 and does it apply when a

criminal defendant is alleged to have violated pretrial release conditions? How about in

other revocation proceedings (such as those seeking to revoke adult and juvenile

supervision for violating conditions of a post-conviction/disposition judgment)—does

the DPPA apply to these proceedings? Because no court appears to have addressed the

scope of the DPPA and its applicability, this Court does so now.

                                  BACKGROUND

      Under Brady v. Maryland, “suppression by the prosecution of evidence favorable

to an accused upon request violates due process where the evidence is material either to




      1
       Pub. L. No. 116-182, 134 Stat. 894 (2020).
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 2 of 10 PageID #: 64


guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” 2

The Brady rule includes impeachment evidence as well as exculpatory evidence. 3 “There

are three components to a true Brady violation: The evidence at issue must be favorable

to the accused either because it is exculpatory, or because it is impeaching; that

evidence must have been suppressed by the [prosecution], either willfully or

inadvertently; and prejudice must have ensued.” 4 The prosecution has a duty under the

Due Process Clause to disclose such evidence even if the defendant makes no request

for it. 5 And most courts have held that the prosecution must provide the defense with

exculpatory or impeachment evidence, even if that evidence would be inadmissible at

trial—as long as the evidence could have led to the discovery of admissible evidence. 6



       2
        373 U.S. 83, 87 (1963).

       Giglio v. United States, 405 U.S. 150, 154 (1972); see also United States v. Bagley, 473
       3

U.S. 667, 675 (1985) (impeachment evidence, as well as exculpatory evidence, falls
within the Brady rule because such evidence favors an accused so that, if disclosed and
used effectively, it may make the difference between conviction and acquittal).

       4
        Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

       5
        See, e.g., Turner v. United States, 137 S. Ct. 1885, 1893 (2017).

       See, e.g., Gumm v. Mitchell, 775 F.3d 345, 363 (6th Cir. 2014) (“withheld
information is material under Brady [] if it would have…led directly to admissible
evidence,” explaining why the inadmissible information would have led to admissible
evidence in the case); Johnson v. Folino, 705 F.3d 117, 130 (3d Cir. 2013) (“[T]he
admissibility of the evidence itself is not dispositive for Brady purposes. Rather, the
inquiry is whether the undisclosed evidence is admissible itself or could have led to the
discovery of admissible evidence….”); United States v. Mahaffy, 693 F.3d 113, 131 (2d Cir.
(2012) (Brady violation for failure to disclose inadmissible hearsay because testimony
could have led to discovery of admissible testimony); United States v. Sipe, 388 F.3d 471,
                                                                           (continued. . .)
                                                2
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 3 of 10 PageID #: 65


       On October 21, 2020, the President signed into law the DPPA. 7 The statute

amends Federal Rule of Criminal Procedure 5 by inserting a new provision—Rule 5(f)

— that requires federal courts “in all criminal proceedings, on the first scheduled court

date when both prosecutor and defense counsel are present,” to “issue an oral and

written order to prosecution and defense counsel that confirms the disclosure obligation

of the prosecutor under Brady … and its progeny, and the possible consequences of

violating such order under applicable law.” The statute also instructs that each judicial

council, in which a district court is located, formulate a model order implementing the

prosecution’s disclosure obligation.

       The DPPA’s scant legislative history reveals that Congress decided, because of

“inadequate safeguards in Federal law,” to require Brady “reminder” orders to ensure

that prosecutors complied with their constitutionally mandated disclosure obligations.8

Representative Sheila Lee Jackson, a House Sponsor, pointed to the 2008 trial of then-




485 (5th Cir. 2004) (evidence may be material for Brady purposes even if inadmissible)
Ellsworth v. Warden, N.H. State Prison, 333 F.3d 1, 5 (1st Cir. 2003) (en banc) (a defendant
can establish a viable Brady claim by showing that withheld evidence, though itself
inadmissible, would have led to the discovery of material admissible evidence); Bradley
v. Nagle, 212 F.3d 559, 567 (11th Cir. 2000) (inadmissible information must be disclosed
if it “would have led the defense to some admissible material exculpatory evidence”);
but see Hoke v. Netherland, 92 F.3d 1350, 1356 n.3 (4th Cir. 1996) (inadmissible evidence,
as a matter of law, is ”immaterial” for Brady purposes).

       7
        Pub. L. No. 116-182, 116th Cong., 2d Sess. (codified at Fed. R. Crim. P. 5(f)).

       8166 Cong. Rec. H4582 (Sept. 21, 2020).


                                                 3
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 4 of 10 PageID #: 66


Senator Ted Stevens as a “prominent example” of why such orders were needed. 9 After

a jury found Senator Stevens guilty of seven counts of making false statements, the

district court set aside the verdict due to post-trial revelations that the government had

failed to disclose exculpatory evidence to the defense. 10 The court though could not

impose contempt sanctions against prosecutors because it had never issued an

enforceable order directing them to abide by their Brady obligations. 11 The DPPA seeks

to prevent similar outcomes and safeguarding a criminal defendant’s right to a fair trial.

                                     DISCUSSION

   A. Pretrial Release Revocations

      The Court ordered Allen Michael Garreau, the criminal defendant in this

possession with intent to distribute a controlled substance (methamphetamine) case, to

appear after the probation office reported that he may have violated four conditions of

his pretrial release. 12 Must the Court enter dual orders, under the DPPA and Rule 5(f),

at Garreau’s initial appearance on the revocation report? Or, put another way, is the

revocation proceeding a “criminal” one within the meaning of Rule 5(f) that requires

the Brady reminder and confirmation? The short answer to these questions is “no.”


      9
       Id. at H4583.

      10
         United States v. Stevens, No. 08-cr-231(EGS), 2019 WL 6525926 at *1 (D. D.C. Apr.
7, 2009), 2008 WL 8743218 at *1 (D. D.C. Dec. 19, 2008).

      11
          166 Cong. Rec. H4583.

      12
          Docket Nos. 37, 38.


                                                4
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 5 of 10 PageID #: 67


       Revocations of adult pretrial releasees are governed by 18 U.S.C. § 3148, not Rule

5(f). The statute sets forth the procedure, and sanctions, for a person released under 18

U.S.C. § 3142 and violated a condition of release. § 3148, a specific statute found in the

Bail Reform Act, 13 trumps Rule 5(f), a rule of general applicability, even if such

revocations are, or may be considered, “criminal proceedings.”

       A separate set of laws exists for handling juveniles who are alleged to have

committed crimes. The Federal Juvenile Delinquency Act 14 controls when a juvenile is

charged with delinquency. One of its provisions explicitly addresses pretrial release

matters. 15 Delinquency proceedings are not criminal because a juvenile is not

“convicted” of a crime like an adult but determined to be a juvenile delinquent. In other

words, an adjudication of juvenile delinquency results in a civil determination of status

rather than a criminal conviction. 16

       Now an argument could be made that the civil status of a delinquency case

should not be used to deprive a juvenile defendant of his/her due process rights. Even

so, the issue is not a constitutional one but simply whether Rule 5(f)’s reminder

mandate should be imposed in juvenile bond revocation proceedings. It should not.



       1318 U.S.C. § 3141, et seq.

       14
         18 U.S.C. § 5031, et seq.

       15
         18 U.S.C. § 5034.

       16United States v. Gauld, 865 F.3d 1030, 1032-34 (8th Cir. 2017).


                                                  5
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 6 of 10 PageID #: 68


         And there is another reason why. The DPPA only amended Rule 5. Rule 1

categorically excludes juvenile delinquency proceedings from the federal criminal

rules. 17 Rule 5(f) thus has no bearing on pretrial revocation proceedings in juvenile

cases.

   B. Supervised Release and Probation Revocations

         Courts that have addressed the issue appear to agree that the Brady rule does not

apply to adult post-conviction revocation proceedings. 18

         By its terms, the DPPA did not create any new or additional rights beyond those

already established in Brady. If the government has no Brady obligations in supervised

release or probation revocation proceedings, then there is no corresponding need for a

court to enter orders reminding the prosecution of its duty under Brady in such

proceedings.




         17
           Fed. R. Crim. P. 1(a)(5)(D).

       See, e.g., United States v. Neal, 512 F.3d 427, 434-38 (7th Cir. 2008) (supervised
release); United States v. Ataya, 145 F. App’x 331, 333 n. 2 (11th Cir. 2005) (probation);
United States v. Nix, 2:08-cr-00283-RCJ-6, 2017 WL 2960520 at *2 (D. Nev. July 11,
2017)(supervised release); United States v. Jones, No. 5:14-cr-74-DCR, 2017 WL 278478 at
*1 (E.D. Ky. Jan. 20, 2017), objections overruled, 2017 WL 460811 (E.D. Ky. Feb. 2, 2017)
(supervised release); United States v. Gonzalez, No. 13-cr-424-WJM, 2016 WL 8458986 at
**2-4 (D. Colo. May 18, 2016)(supervised release); State v. Hemmes, 2007 ND 161, ¶¶ 5-9,
740 N.W. 2d 81, 83-85 (probation); State v. Hill, 368 S.C. 649, 654-59, 630 S.E. 2d 274, 277-
80 (2006) (probation); see also District Attorney’s Off. for Third Judicial Dist. v. Osborne, 557
U.S. 52, 69 (2009) (Brady is a “trial right,” and because the respondent had “already
been found guilty at a fair trial, … Brady is the wrong framework.”).


                                                   6
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 7 of 10 PageID #: 69


      Rule 5 exempts these revocation proceedings from its scope. The Rule directs that

Rule 32.1 applies “[i]f a defendant is arrested for violating probation or supervised

release.” 19 When enacting the DPPA, Congress assuredly knew that Rule 32.1 governs

the procedures in post-conviction revocations and could have amended the Rule but

chose not to. Not doing so shows a desire, on the part of Congress, to confine the DPPA

and Rule 5(f) to criminal cases and not extend them to after-judgment revocations.

   C. Juvenile Delinquent Supervision Revocations

      In juvenile delinquency proceedings, a statute, 20 not the criminal rules, 21

regulates post-disposition revocations. The relevant statute has no provision like or

similar to Rule 5(f) and does not incorporate either the DPPA or the Rule by reference.

   D. Probation Office

      Brady applies to prosecutors in the “guilt phase” of criminal proceedings. 22 The

probation office is not a prosecutor.23 That office is part of the judiciary, a different

branch of government, and “serves as an investigative and supervisory arm of the




      19
        Fed. R. Crim. P. 5(a)(2)(B).

      20See 18 U.S.C. §5037.

      21
        See Fed. R. Crim. P. 1(a)(5)(D).

      22
        Gonzalez 2016 WL 8458986 at *3.

      23Id.


                                               7
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 8 of 10 PageID #: 70


court.” 24 Disclosure under Brady, therefore, “is not compelled … if the [evidence is] in

the hands of … the probation office.” 25 So if the probation office has most, if not all, of

the alleged violation evidence in its possession—as is typically the case in revocation

proceedings— then what practical reason is there for entering DPPA orders? There is

none.

   E. “Countervailing Authority”

        Supposed violators generally cite three cases in support of the entry of Brady

orders in revocations. 26 None of these cases, however, are authoritative or useful in

discerning whether the DPPA and Rule 5(f) apply to proceedings held to revoke court-

imposed conditions.

        United States v. Quiroz, 27 an Eighth Circuit case, did not address the fundamental

question of whether Brady applied, or whether a defendant had a general right to all

exculpatory evidence in the context of a revocation proceeding.28 At most, the appeals

court’s brief rejection of the Brady claim amounted to avoiding a question the court did


         United States v. Davis, 151 F.3d 1304, 1306 (10th Cir. 1998) (quoting United States
        24

v. Burnette, 980 F. Supp. 1429, 1433 (M.D. Ala. 1997)); see also Gonzalez, 2016 WL 8458986
at *3 (collecting cases).

       United States v. Zavala, 839 F.2d 523, 528 (9th Cir. 1998); United States v. Sanchez,
        25

No. CIV-17-122-SLP, 2018 WL 11240477 at *1 (W.D. Okla. May 17, 2018).

        26
          See Nix, 2017 WL 2960520 at *2.

        27
          374 F.3d 682 (8th Cir. 2004).

        28Neal, 512 F.3d at 436-37.


                                                8
 Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 9 of 10 PageID #: 71


not need to answer to decide the case. 29 United States v. Dixon, 30 a case in which the

district court created a special procedure for disclosing exculpatory evidence in a Rule

32.1 proceedings, is an outlier and has not been followed elsewhere. 31 And United States

v. Ferrara, 32 likewise has little, if any precedential value, because of its lack of

meaningful analysis and citation to, much less discussion of, Morrissey v. Brewer 33 and

that decision’s offspring. 34

                                       CONCLUSION

       The DPPA and Rule 5(f) are limited to criminal proceedings and do not apply to

ancillary revocations such as pretrial, supervised release, probation, or juvenile

delinquent supervision. Revocations of this kind are not criminal, are governed by a

particular statute or rule (that does not mention the DPPA and Rule 5(f)), and involve

evidence held by the probation office, the disclosure of which is not imperative under

Brady. This Court concludes that Congress did not intend to require the prosecution to

be reminded of its Brady obligation in the context of revocation proceedings.




       29Gonzalez, 2016 WL 8458986 at *2 & n.1.

       30
         187 F. Supp. 2d 601 (S.D. W.Va. 2002).

       31Gonzalez, 2016 WL 8458986 at *3.

       32
         No. 89-289-MLW, 2008 WL 2222033 (D. Mass., May 23, 2008).

       33
         408 U.S. 471 (1972).

       34Nix, 2017 WL 2960520 at *2.


                                                  9
Case 3:21-cr-30050-RAL Document 43 Filed 09/03/21 Page 10 of 10 PageID #: 72


Accordingly, the Court will not issue Rule 5(f) reminder orders and admonishments in

adult and juvenile revocations, whether pre- or post-judgment.

IT IS SO ORDERED




Dated this 3rd day of September, 2021 at Pierre, South Dakota.

                                         BY THE COURT:




                                         MARK A. MORENO
                                         UNITED STATES MAGISTRATE JUDGE




                                              10
